Citation Nr: 0305643	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
perforating gunshot wound, Muscle Group X, right foot, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
pterygium of the left eye.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  This case was previously before the 
Board in October 2000.  At that time, the Board remanded the 
issues on appeal to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.

The Board notes that a rating decision dated in May 2002 
denied service connection for a head injury.  A notice of 
disagreement was received on the issue, and a statement of 
the case was issued in January 2003.  However, the record 
does not reflect that a substantive appeal has been received 
as to this issue, and it is therefore not before the Board 
for appellate review at this time.


FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by 
complaints of pain; the right ankle and toes have full range 
of motion, and there is no evidence of right foot functional 
limitation.

2.  The veteran's left elbow has 9 degrees extension and 134 
degrees of flexion; X-rays of the left elbow have revealed 
degenerative changes and there is no evidence of either a 
flail joint or false movement.

3.  A VA examiner has specifically indicated that the 
veteran's service-connected left eye pterygium does not 
impact the veteran's vision.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals, perforating gunshot 
wound, Muscle Group X, right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Code 5310 (2002).

2.  The schedular criteria for a rating in excess of 20 
percent for a left elbow disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207, 5209, 5210, 5211, 5212 
(2002).

3.  The criteria for a compensable evaluation for left eye 
pterygium have not been met.  38 U.S.C.A. §§ 1155,5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6034 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  The Board notes that the claims file contains 
service medical records, as well as relevant VA medical 
records, including VA examinations that have assessed the 
severity of his service-connected disabilities on appeal.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims, and in a November 2001 letter 
the veteran was notified of the evidence he could submit and 
the evidence that VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Right Foot

A November 1952 rating decision granted service connection 
for the veteran' right foot disability (currently 
characterized as residuals, perforating gunshot wound, Muscle 
Group X, right foot) and assigned a 10 percent rating that 
has remained in effect since that time.

The veteran's service medical records show that in February 
1945 the veteran sustained a perforating right foot (right 
third toe) bullet wound during combat.  The veteran underwent 
debridement; right foot X-rays were negative.  Entries dated 
in April 1945 indicated that the veteran's wound was well-
healed.

An October 1952 VA orthopedic examination revealed a barely 
perceptible, well-healed, non-tender scar at the base of the 
third toe.  The veteran was able to balance himself on his 
toes and heels "with ease."  The diagnosis was cicatrices 
of the left parietal region, right foot.  X-rays of the right 
foot revealed no bone or joint pathology or evidence of any 
foreign bodies.

In April 1998, examination of the veteran's right foot 
revealed no scar deformity or palpable pain.  X-rays revealed 
minimal degenerative changes; the examiner specifically noted 
that the changes were not compatible with a gunshot wound.  

At a February 2002 VA examination, the veteran complained of 
right foot pain with weight-bearing on walking.  Examination 
of the right foot revealed dystrophic toenails with no 
visible scars or tenderness on manipulation.  The toes could 
move with no difficulty.  The veteran had right ankle motion 
of 20 degrees dorsiflexion and 45 degrees plantar flexion 
with no pain on movement.  X-rays revealed mild hallux valgus 
and spurring at the calcaneus.  The diagnosis was right foot, 
status post gunshot wound through-and-through muscle group 
10, residuals of discomfort with no limitation of motion.

The veteran's right foot disability is evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5310.  Under this provision, a 
10 percent evaluation is warranted for a moderate impairment 
of the muscles of Group X.  A 20 percent evaluation is 
warranted for a moderately severe impairment of the muscles 
of Group X.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(iii).

Objective findings which support a moderately severe 
disability rating include entrance or exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3)(iii).

In evaluating the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely defines the 
veteran's right foot disability.  The veteran's service 
medical records noted that the veteran's right foot wound was 
well-healed before his discharge from service, and VA 
examinations have indicated that the veteran suffers from 
only minimal pain associated with his right foot injury.  
There is no evidence of muscle atrophy or neurological 
difficulties associated with the veteran's right foot 
disability.  X-rays are essentially negative, and findings of 
arthritis have not been attributed to the service-connected 
disability.  The veteran has essentially full range of motion 
of the right ankle and toes.  The veteran's service-connected 
condition is primarily manifested by complaints of pain, 
without X-ray evidence of any appreciable deformity or the 
retention of foreign bodies.  There has been no indication of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, or tests 
of strength and endurance which demonstrate positive evidence 
of impairment when compared with the sound side.  As such, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for a right foot disability under 
Diagnostic Code 5310.

Under Diagnostic Code 5283, a 20 percent evaluation is 
warranted for "Tarsal, or metatarsal bones, malunion of, or 
nonunion of," if this condition is moderately severe.  Under 
Diagnostic Code 5284, a 20 percent evaluation is assigned for 
"other" foot injuries which are moderately severe.  However, 
there is no evidence of malunion or nonunion of the tarsal or 
metatarsal bones, and the overall disability picture is not 
consistent with more than moderate functional impairment or 
disability.  As such, the greater weight of the evidence 
shows that the veteran has not experienced moderately severe 
symptoms as required for a rating in excess of 10 percent 
under Diagnostic Codes 5283 and 5284.

The Board notes that the medical evidence of record 
establishes that the veteran has complained of right foot 
pain.  However, the Board points out that the disability 
evaluation under Diagnostic Code 5310 contemplates injury to 
the muscles of the right foot, including loss of power, 
weakness, fatigue, and impairment of motion.  The Board 
further points out that the 10 percent rating under 
Diagnostic Code 5310 and 38 C.F.R. § 4.56 contemplates the 
moderate impairment caused by the right foot disability.  The 
Board therefore concludes that the assignment of an 
additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (DeLuca v. Brown, 8 Vet. App. 202 
(1995)) is not warranted and would be duplicative of the 
schedular rating and would thus constitute prohibited 
pyramiding.

In sum, there is nothing in the record to suggest that the 
veteran's right foot injury has been anything more than 
moderately disabling at any time, and a rating in excess of 
10 percent for the veteran's right foot disability is not 
warranted.

II.  Left Elbow

A November 1952 rating decision granted service connection 
for the veteran's left elbow disability (currently 
characterized as left elbow with residual healed deep C 
deformity of the distal humerus and arthritis, status post 
closed reduction for fracture/dislocation) and assigned a 10 
percent rating.  In September 2002 the RO increased the 
rating for the veteran's left elbow to 20 percent, effective 
February 13, 1998, the date of the veteran's claim.  The 
veteran is right-handed and his disability is rated under 
Diagnostic Codes 5010-5209.

At VA examinations the veteran has complained of left elbow 
pain and difficulty in raising his left arm.  The veteran's 
left elbow strength has been reported as normal.  The 
veteran's left elbow disability has most recently been 
diagnosed as left elbow status post fracture with deep healed 
C deformity of the distal humerus, degenerative arthritis, 
and limited motion.

An ununited fracture of the head of the radius warrants a 20 
percent evaluation under Diagnostic Code 5209.

Evaluations in excess of 20 percent are available for 
nonunion in the upper half of the ulna or nonunion in the 
lower half of the radius.  Diagnostic Codes 5211, 5212.  
Nonunion of the radius and ulna, with a flail false joint 
warrants a 50 percent evaluation.  Diagnostic Code 5210.

X-rays have confirmed left elbow arthritis.  Degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  
Diagnostic Code 5010.  Under Diagnostic Code 5206, a 30 
percent is warranted for flexion (minor elbow) limited to 55 
degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees.  Under Diagnostic Code 5207, a 30 
percent rating is warranted if extension is limited to 100 
degrees and a 40 percent rating is warranted if extension is 
limited to 110 degrees.

A review of the evidence, including the April 1998 and 
February 2002 VA examinations, does not warrant an evaluation 
in excess of 20 percent under applicable rating criteria.  
The veteran does not complain of left elbow instability, and 
there is no evidence of nonunion in the upper half of the 
ulna or nonunion in the lower half of the radius; examination 
of the left elbow has not revealed either a flail joint or 
false movement, and therefore, a higher evaluation is not 
available under Diagnostic Codes 5210 through 5212.  There is 
no limitation of pronation, and, even considering the 
veteran's complaints of left elbow pain, examination has not 
revealed disability approaching limitation of extension to 
100 degrees or limitation of flexion to 55 degrees.  In this 
regard, the Board notes that the February 2002 VA examination 
revealed that the veteran had left elbow range of motion 
consisting of 9 degrees extension and 134 degrees of flexion 
("with some discomfort with no actual pain"); there was 
normal pronation and supination.  An evaluation in excess of 
20 percent is therefore not available under Diagnostic Code 
5206 or 5207.

The Board acknowledges the veteran's complaints of left elbow 
pain, especially as it pertains to his problems with 
limitation of motion as well as the functional impairment 
which may be attributed to the associated pain and weakness, 
see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even when considering such factors, the 
Board finds that the evidence does not lead to the conclusion 
that the veteran's left elbow disability more nearly 
approximates the criteria for a rating in excess of 20 
percent under any of the aforementioned Diagnostic Codes.  In 
this regard, the Board observes that the February 2002 VA 
examiner indicated that the veteran had only an additional 
"5-degree loss" of flexion and extension due to DeLuca 
factors, and the examiner specifically noted that the veteran 
had no impaired left elbow endurance or weakness.

Based on the foregoing, a rating in excess of 20 percent for 
the veteran's left elbow is not warranted.

III.  Pterygium Of The Left Eye

A November 1952 rating decision granted service connection 
for the veteran's left eye disability and assigned a 
noncompensable rating that has remained in effect since that 
time.

At a February 2002 VA eye examination, the examiner stated 
that the veteran's left eye pterygium did not affect the 
veteran's vision.  The examiner also noted that the veteran 
suffered from proliferative diabetes mellitus retinopathy.

The veteran's service-connected left eye pterygium is 
evaluated under Diagnostic Code 6034.  Diagnostic Code 6034 
provides that a pterygium is to be rated based on loss of 
vision.  Ratings based upon loss of vision are to be based 
upon the best distant vision obtainable after best correction 
by glasses.  38 C.F.R. § 4.75.

In this case, it has been specifically noted by a VA examiner 
that the veteran's left eye disability does not affect his 
vision.  As such, the veteran's left eye disability can not 
rise to a compensable evaluation under Table V of 38 C.F.R. § 
4.84a, and the preponderance of the evidence is against a 
compensable evaluation for the veteran's left eye pterygium.

IV.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's disabilities on appeal have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for residuals, perforating 
gunshot wound, Muscle Group X, right foot, is denied.

A rating in excess of 20 percent for a left elbow disability 
is denied.

A compensable rating for pterygium of the left eye is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

